Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 1 of 12
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 October 06, 2020
                                                                David J. Bradley, Clerk
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 2 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 3 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 4 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 5 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 6 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 7 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 8 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 9 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 10 of 12
Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 11 of 12




              6th         October
 Case 3:19-cv-00160 Document 54 Filed on 10/06/20 in TXSD Page 12 of 12




/s/ Patrick Roy                             5/11/2020
